           Case 2:20-cr-00322-ODW Document 26 Filed 09/23/20 Page 1 of 1 Page ID #:129

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.          CR 20-00322-ODW                                                              Date    September 23, 2020


 Present: The Honorable          OTIS D. WRIGHT II, UNITED STATES DISTRICT JUDGE

 Interpreter

                Sheila English                             n/a                                             n/a
                Deputy Clerk                     Court Reporter/Recorder                         Assistant U.S. Attorney



                U.S.A. v. Defendant(s):           Present Cust. Bond           Attorneys for Defendants:         Present App. Ret.

Ramon Olorunwa Abbas                                Not     X              Vicki I Podberesky                        Not        X




 Proceedings:        (IN CHAMBERS) NOTICE TO ALL PARTIES AND ORDER
           On the Court’s own motion pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), the Court finds as
follows.

         Such a continuance is necessary due to the unprecedented public health pandemic caused by the impact of
COVID‐19, also known as “Coronavirus,” on the population of the Central District of California. Public health experts
from the Centers for Disease Control and the local County Public Health Departments have advised social distancing
must be continued as well as the reimposition of restrictions of public gatherings to no more than 10 people. In addition,
a “stay‐at‐home” edict from the Governor of the State of California make it impossible to empanel a jury for the
foreseeable future. In light of this guidance, the Court continues the jury trial in this matter as it is not possible to call a
jury venire for this case without violating the prohibitions on large group gatherings suggested by the Governor of the
State of California, public health experts, as addressed by the Court’s General Order Nos. 20‐02 and 20‐03. To do
otherwise would imperil the health and safety of the jury venire, the parties, and Court staff.

         Accordingly, the Court finds good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18
U.S.C. Section 3161(h)(7)(A) and: (1) the ends of justice served by the continuance outweigh the best interest of the
public and defendant in a speedy trial; and (2) failure to impose the continuance would likely make a continuation of the
proceeding impossible or result in a miscarriage of justice.

         The trial date in this matter is continued to May 4, 2021 at 9:00 a.m.


IT IS SO ORDERED.
                                                                                                                 :         00

                                                                     Initials of Deputy Clerk              se


CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                    Page 1 of 1
